COX, Judge
(concurring in part and dissenting in part):
I agree with the majority opinion regarding the multiplicity of the specifications. I further agree that evidence of appellant’s military record and military character should have been admitted. I do so without hesitation because, in my judgment, the fact that a person has given good, honorable, and decent service to his country is always important and relevant evidence for the triers of fact to consider. Commanders consider it not only when deciding the appropriate disposition of a charge, but also when deciding to approve or disapprove sentences; and I believe that court members and military judges also should consider it when deciding whether a particular person is innocent or guilty of an offense. The evidence may have little weight; indeed, it may have none. But if an individual has enjoyed a reputation for being a good officer or servicemember, that information should be allowed into evidence. Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948); United States v. Weeks, 20 M.J. 22 (C.M.A. 1985).
The question of whether this appellant was prejudiced by exclusion of such evidence is quite another matter. I agree that the question of prejudice should be decided by applying the Weeks “four-pronged analysis to test for prejudice.” Id. at 25 (footnote omitted); cf. Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).1 I really do not quarrei with the judgment of the majority that usually “senior military officers” on the Court of Military Review should be given the opportunity to perform the Weeks analysis. However, because I believe the case before us so easily lends itself to our conducting the Weeks test for prejudice ourselves, I see no need to remand it to the court below. We should take care of it here, applying that test as follows (20 M.J. at 25):
First: Is the Government’s case against the accused strong and conclusive?
Yes. The victim’s testimony was corroborated by physical evidence of bruising and the testimony of witnesses who found her in an hysterical state shortly after the incident.
Second: Is the defense’s theory of the case feeble or implausible?
Yes. Appellant admitted that, at the time of the incident, he was so intoxicated that he suffered “alcoholic amnesia.” Drunk and disorderly conduct — regardless of whether an individual is suffering from “alcoholic amnesia” during the course of his misbehavior — is, in itself, an offense under Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934. This appellant admitted that he had made physical advances to the victim, who was the wife of one of his fellow squadron members, but asserted that he does not remember any*17thing that happened after she removed his hand from her breast.
What difference does it make if this appellant is a law-abiding person when he is sober? The important question here is: What did he do (or will he do) when he allowed (or allows) himself to become so intoxicated that he incurred (or incurs) the condition of “alcoholic amnesia”?
Third: What is the materiality of the proffered testimony? Is the question whether or not the accused was the type of person who would engage in the alleged criminal conduct fairly raised by the Government’s theory of the case or by the defense?
As I stated earlier, I believe the proffered testimony was relevant and material, but here it had little weight. If this “outstanding” officer had not breached the faith placed in him when he was commissioned, he would not have found himself in the awkward position of arguing that his lustful advances toward his fellow-officer’s wife must have been consented to, albeit he was too drunk to remember.
Fourth: What is the quality of the proffered defense evidence and is there any substitute for it in the record of trial?
Despite the military judge’s ruling, this record is replete with evidence of appellant’s good record. His former commanders testified that appellant
(1) had a reputation for being law-abiding;
(2) was not aggressive toward women; and
(3) was truthful and trustworthy.
They also testified about appellant’s assignment history; and, of course, appellant appeared in court with all his decorations displayed upon his uniform. Thus, there is a more than adequate substitute in the record for the proffered evidence.
In conclusion, there is no doubt in my mind that the court members at appellant’s court-martial knew and understood exactly what was before them — an otherwise good officer drank too much; he attempted to take advantage of a fellow officer’s wife; she resisted; and he got overly aggressive. Indeed, in my opinion, their decision that he should be dismissed from the service was entirely appropriate.2
Except as to mulitiplicity, I would affirm the decision of the Court of Military Review without hesitation.

. In Van Arsdall, the defense had been improperly restricted in cross-examining a prosecution witness. The Supreme Court rejected the view that such a constitutional deprivation amounted to reversible error per se, noting the following
Whether such an error is harmless in a particular case depends upon a host of factors, all readily accessible to reviewing courts. These factors include the importance of the witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the witness on material points, the extent of cross-examination otherwise permitted, and, of course, the overall strength of the prosecution’s case. Cf. Harrington [v. California], 395 U.S. [250], at 254 [89 S.Ct. 1726, at 1728, 23 L.Ed.2d 284] [1969]; Schneble v. Florida, 405 U.S. [427], at 432 [92 S.Ct. 1056, at 1059, 31 L.Ed.2d 340] [1972]. 475 U.S. at _, 106 S.Ct. at 1438.


. I have elsewhere expressed my profound belief that the citizens of this great Nation have a right to expect that persons who serve as commissioned officers within the armed forces will conduct themselves in accordance with the very highest standards of behavior and honor. My belief is strengthened by the Supreme Court’s observation in Parker v. Levy, 417 U.S. 733, 744, 94 S.Ct. 2547, 2556, 41 L.Ed.2d 439 (1974):
We have ... recognized that a military officer holds a particular position of responsibility and command in the Armed Forces:
“The President’s commission ... recites that ‘reposing special trust and confidence in the patriotism, valor, fidelity aud abilities’ of the appointee he is named to the specified rank during the pleasure of the President." Orloff v. Willoughby, ... [345 U.S. 83], at 91 [73 S.Ct. 534, at 539, 97 L.Ed.2d 842] [1953].
(Emphasis added.) Because of my strong feelings, I am simply unwilling to allow the concept of "an officer and a gentleman" to erode on my watch. United States v. Scott, 21 M.J. 345, 350-52 (C.M.A. 1986) (Cox, J., concurring); United States v. Johanns, 20 M.J. 155, 162-65 (C.M.A.) (Cox, J., concurring in part, concurring in the result in part), cert. denied, — U.S. —, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985).